      Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
RACHEL WITLIEB BERNSTEIN,

                          Plaintiff,                17 Civ. 9483 (DAB)
           v.                                       MEMORANDUM & ORDER


BILL O’REILLY, FOX NEWS NETWORK LLC,
TWENTY-FIRST CENTURY FOX, INC.

                    Defendants.
------------------------------------X
DEBORAH A. BATTS, United States District Judge



      Plaintiff Rachel Witlieb Bernstein (“Plaintiff”) brings this

action against Defendant Bill O’Reilly (“O’Reilly”), Defendant Fox

News Network LLC (“Fox”), and Defendant Twenty-First Century Fox,

Inc. (“Twenty-First Century”) (Fox and Twenty-First Century are

collectively, the “Fox Defendants”). Plaintiff alleges defamation

and breach of contract against O’Reilly and the Fox Defendants in

her   Second    Amended    Complaint   (“SAC”).   O’Reilly   and   the   Fox

Defendants move to dismiss the SAC for failure to state a claim

under Fed. R. Civ. P. 12(b)(6).

      For the foregoing reasons, O’Reilly’s and the Fox Defendants’

Motions to Dismiss are GRANTED. Plaintiff is GRANTED leave to

replead her claims only against Defendant Bill O’ Reilly.

I.    Background

      The following facts are drawn from the SAC and are assumed

true for purposes of the instant motion.
      Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 2 of 21



      Fox is a television news and entertainment company and a

wholly   owned   subsidiary     of   Twenty-First      Century.   (Second   Am.

Compl. “SAC” ¶¶ 4, 5, ECF No. 84.) Rupert Murdoch (“Murdoch”) was,

and is, the Chairman of Fox News and acting CEO, as well as the

co-Executive Chairman of Twenty-First Century Fox. (Id.) O’Reilly

hosted his own cable program on Fox. (Id.) Plaintiff and O’Reilly

are former employees of Fox.1 (See Id. ¶¶ 10, 15-18.)

      In July 2002, Plaintiff entered into a Severance Agreement

(“Agreement”)     with   Fox2   which       included   Non-Disparagement    and

Confidentiality Clauses. (Id. ¶¶ 15-16.) The Non-Disparagement

Clause provides:

      5(f) Non-Disparagement: Witlieb and Fox each agree not to
      disparage, trade libel, or otherwise defame each other, and
      in the case of Fox, Witlieb agrees not to disparage, trade
      libel, or otherwise defame its officers or employees,
      including without limitation, Bill O’Reilly. In the case of
      Witlieb, for purposes of this Paragraph 5( e ), the term “Fox”
      shall mean the released parties referenced in Paragraph 4(a)
      above, including Bill O’Reilly, and said released parties
      agree not to disparage, trade libel, or otherwise defame
      Witlieb.


(Id. ¶ 15.) The Confidentiality Clause provides:

      Confidentiality: Wittlieb (sic) and Fox, and their respective
      legal counsel, and any other person acting on Wittlieb (sic)
      or Fox’s behalf, or through either of them, shall not disclose

1 The SAC alleges that O’Reilly’s employment contract has yet to expire and he
remains contractually bound to Fox and Twenty-First Century. (SAC ¶ 11.)

2The SAC does not specify who are the parties to the Agreement. However, because
the SAC refers to and quotes from the Agreement it has been incorporated by
reference for the purpose of this instant motion. See DiFolco v. MSNBC Cable
LLC, 622 F.3d 104, 111 (2d Cir. 2010). The Agreement, (Mullin Decl. Ex. A, ECF
No. 119-1), has been reviewed by the Court. The signatories to the Agreement
are Plaintiff and Fox, through its Co-President, Jack Abernethy.

                                        2
     Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 3 of 21



     to any person the contents of this Agreement or the facts or
     allegations that gave rise to this Agreement. If asked, each
     of Wittlieb (sic) and Fox and their respective legal counsel
     may say only ‘The matter has been resolved (or settled)’,
     without elaboration. Notwithstanding the foregoing, however,
     Wittlieb (sic) and Fox, and their respective counsel, shall
     not be prohibited from making such disclosures of these
     .matters to any person who has a legal necessity to know (
     as, for example, in the case of a valid subpoena) and to
     their respective accountants, and in Wittlieb’ s (sic) case,
     to her immediate family, but in each such instance Fox and
     Wittlieb (sic) shall specifically make best efforts to
     prevent those persons from repeating those disclosures to any
     other person. Either Wittlieb (sic) or Fox’s breach of this
     provision shall constitute a material breach of this
     Agreement.

(Id. ¶ 16 (alterations in original).)

     On April 1, 2017, the New York Times published an article

(the “Article”) titled “Bill O’Reilly Thrives at Fox News, Even as

Harassment Settlements Add Up.” (Id. ¶ 18.) The Article alleged

that O’Reilly and Fox had settled several harassment claims (the

“settled claims”) against O’Reilly and that the settlement funds

were received by several former employees of Fox. (Id.) The Article

named five women by name, including Plaintiff, as the recipients

of these purported settlement funds. (Id.) On April 19, 2017,

O’Reilly was taken off the air by Fox. (Id. ¶ 11.)

     Thereafter, the SAC alleges that O’Reilly made a number of

public statements from April 2017 to November 2017 addressing the

settled claims. (SAC ¶¶ 22, 40, 43, 45, 55, 60, 71.) Among those

alleged in the SAC, O’Reilly allegedly stated that he would give

the public “cold stone facts” about the untruth of the settled


                                   3
       Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 4 of 21



claims,    that    he    had   “physical     proof”    that    the    claims    were

“bullshit” and he can “prove it” with “shocking information,” that

the settled claims were “a political and financial hitjob,” and

that he was the victim of “false accusations.” (Id. ¶¶ 43, 55, 60,

71.)

       The SAC also alleges that the Fox Defendants made four public

statements addressing the settled claims.

       First, on April 1, 2017, Fox allegedly published the following

statement     (“Statement        1”)   through   its       parent,    Twenty-First

Century, addressing the settled claims reported in the Article:

       Notwithstanding the fact that no current or former Fox News
       employee ever took advantage of the 21st Century Fox hotline
       to raise a concern about Bill O’Reilly, even anonymously, we
       have looked into these matters over the last few months and
       discussed them with Mr. O’Reilly. While he denies the merits
       of these claims, Mr. O’Reilly has resolved those he regarded
       as his personal responsibility. Mr. O’Reilly is fully
       committed to supporting our efforts to improve the
       environment for all our employees at Fox News.

(Id. ¶ 25.)

       Second, on April 19, 2017, Fox allegedly published an article

titled    “Fox    News   drops    Bill   O’Reilly     in    wake     of   harassment

allegations.” The SAC alleges that the article quoted a press

release issued by O’Reilly, through his lawyer, which “accused his

liberal opponents of a ‘smear campaign’” and alleged that “O’Reilly

‘has been subjected to a brutal campaign of character assassination

that is unprecedented in post-McCarthyist America.’” (Id. ¶ 22.)


                                         4
        Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 5 of 21



(Fox’s article quoting O’Reilly’s press release is hereinafter,

“Statement 2”).

       Third, on September 18, 2017, O’Reilly appeared on Sean

Hannity’s radio show. (Id. ¶ 43.) O’Reilly allegedly made several

statements pertaining to the settled claims. (Id.) Fox’s website

allegedly links to Sean Hannity’s website. (Id.) The website in

turn    allegedly     links     to       Sean     Hannity’s     radio    show.        (Id.)

(O’Reilly’s       statements        on     Sean     Hannity’s     radio        show     are

collectively, “Statement 3”). (Id.)

       Fourth, on December 14, 2017, Murdoch allegedly stated in an

interview that the harassment claims at Fox were “nonsense” and

that there was “a problem” with former Fox chief executive Roger

Ailes, who was subsequently terminated. (Id. ¶ 73.) He allegedly

also    stated,      “that    was        largely    political     because        we     are

conservative.” (Id.) (Murdoch’s statements on December 14, 2017

are collectively, “Statement 4”). The SAC then alleges that “Roger

Ailes    was   not   the     only    harasser      at   Fox   News.     Bill    O’Reilly

harassed, abused or mistreated Plaintiff.” (Id. ¶ 73.)

       Plaintiff commenced this action on December 4, 2017.3 (ECF

No. 1.) On October 4, 2018, Plaintiff filed the operative SAC



3 Plaintiff brought this case along with Plaintiff Andrea Mackris and Plaintiff
Rebecca Gomez Diamond. (See Compl., ECF No. 1.) Pursuant to this Court’s Order
on September 25, 2018, (ECF No. 81), Plaintiff Mackris’ and Plaintiff Diamond’s
claims were severed from those of Plaintiff Bernstein. The two actions proceed
separately.

                                             5
     Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 6 of 21



against O’Reilly and the Fox Defendants bringing two counts of

defamation and breach of contract against O’Reilly and the Fox

Defendants. (SAC, ECF No. 84.)

     In Count 1, Plaintiff alleges that O’Reilly’s and the Fox

Defendants’ public statements breached the Confidentiality and

Non-Disparagement clauses of the Agreement. She also alleges that

she “has suffered and will continue to suffer damages to her

reputation, severe emotional distress, physical sickness, and loss

of income” as a result of the alleged breaches of contract. (Id.

¶ 76.)

     In Count 2, Plaintiff alleges that O’Reilly’s and the Fox

Defendants’ public statements portray her as an “extortionate,

politically-motivated liar” and expose her to “public contempt,

ridicule, aversion and/or disgrace.” (SAC ¶¶ 79, 80.) She alleges

that their statements are “defamatory per se.” (Id. ¶ 81.) She

also alleges that she “has suffered and will continue to suffer

damages to her reputation, severe emotional distress, physical

sickness, special damages, and loss of income.” as a result of the

alleged defamation. (Id. ¶ 88.)

     On October 31, 2018, O’Reilly and the Fox Defendants filed

their instant Motions to Dismiss the SAC. (O’Reilly’s Mem., ECF

No. 104; Fox Defs.’ Mem., ECF No. 101.)




                                   6
       Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 7 of 21



II.    Legal Standard on a Motion Under Rule 12(b)(6)

       For a complaint to survive a motion brought pursuant to Fed.

R. Civ. P. 12(b)(6), the plaintiff must have pleaded “enough facts

to state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility,” the Supreme Court has explained,

       when the plaintiff pleads factual content that allows
       the court to draw the reasonable inference that the
       defendant is liable for the misconduct alleged. The
       plausibility standard is not akin to a “probability
       requirement,” but it asks for more than a sheer
       possibility that a defendant has acted unlawfully.
       Where a complaint pleads facts that are “merely
       consistent with” a defendant’s liability, it “stops
       short of the line between possibility and plausibility
       of entitlement to relief.”


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S.   at   556–57).   “[A]   plaintiff’s   obligation    to   provide   the

‘grounds’ of his ‘entitlement to relief’ requires more than labels

and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555 (citation

and alteration omitted). “In keeping with these principles,” the

Supreme Court has stated,

       [A] court considering a motion to dismiss can choose
       to begin by identifying pleadings that, because they
       are no more than conclusions, are not entitled to the
       assumption of truth. While legal conclusions can
       provide the framework of a complaint, they must be
       supported by factual allegations. When there are well-

                                     7
      Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 8 of 21



      pleaded factual allegations, a court should assume
      their veracity and then determine whether they
      plausibly give rise to an entitlement to relief.


Iqbal, 556 U.S. at 679.

      In considering a motion under Rule 12(b)(6), a court must

accept as true all factual allegations set forth in a complaint

and draw all reasonable inferences in favor of the plaintiff. See

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); Blue

Tree Hotels Inv. (Canada) Ltd. v. Starwood Hotels & Resorts

Worldwide, Inc., 369 F.3d 212, 217 (2d Cir. 2004). However, this

principle is “inapplicable to legal conclusions,” Iqbal, 556 U.S.

at   678,   which,    like     a    complaint’s     “labels     and   conclusions,”

Twombly, 550 U.S. at 555, are disregarded. Nor should a court

“accept     [as]    true   a   legal      conclusion      couched     as   a   factual

allegation.” Iqbal, 556 U.S. at 678. In resolving a 12(b)(6)

motion, a district court may consider the facts alleged in the

complaint, documents attached to the complaint as exhibits, and

documents    incorporated          by   reference   in,    or   integral       to,   the

complaint. DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir.

2010).



III. Discussion

          A. Plaintiff’s Defamation Claims

                   1. Applicable Law


                                           8
      Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 9 of 21



      Under New York law,4 “[d]efamation is the making of a false

statement which tends to expose the plaintiff to public contempt,

ridicule, aversion or disgrace, or induce an evil opinion of him

. . . .” Elias v. Rolling Stone LLC, 872 F.3d 97, 104 (2d Cir.

2017). “To state a claim for defamation under New York law, a

plaintiff must allege (1) a false statement of fact, (2) about

plaintiff, (3) published to a third party without authorization or

privilege, (4) through fault amounting to at least negligence, and

(5) causing defamation per se or a special harm.” Krzesaj v. Henry,

No. 16 Civ. 2926, 2017 U.S. Dist. LEXIS 37543, *39 (S.D.N.Y. March

15, 2017) (internal quotation marks and citations omitted). “A

statement . . . can meet all of the [] elements of defamation—be

factual, published, false, and about the plaintiff—but still not

be actionable if it fails to rise to the necessary level of

derogation.” Chau v. Lewis, 771 F.3d 118, 127 (2d Cir. 2014). “[I]n

New York, courts employ an ordinary person standard to determine

if   that   statement   is   reasonably    susceptible    to   a   defamatory

connotation.”    Id.    (internal   quotation    marks,    alteration,    and

citation omitted).

      To plead special damages, a plaintiff must claim “the loss of

something having economic or pecuniary value which must flow

directly from the injury to reputation caused by the defamation.”


4 It is undisputed that New York law applies to Plaintiff’s claims. (See Pl.’s
Mem. 13, ECF No. 118; O’Reilly’s Mem. 7; Fox Defs.’ Mem. 6.)


                                      9
      Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 10 of 21



Krzesaj, 2017 U.S. Dist. LEXIS 37543, at *39 (quoting Celle v.

Filipino Reporter Enters., 209 F.3d 163, 179 (2d Cir. 2010)).

Special    damages    “must   be   fully   and    accurately      stated,    with

sufficient particularity to identify actual losses.”               Id. at *39-

40; Matherson v. Marchello, 100 A.D.2d 233, 473 (2d Dept. 1984).

“The particularity requirement is strictly applied, as courts will

dismiss defamation claims for failure to allege special damages

with the requisite degree of specificity.” Id. at *40 (quotation

marks and citation omitted).

      If lieu of pleading special damages, a plaintiff may plead

that the alleged defamatory statements fall within one of four

established    exceptions.    Liberman     v.    Gelstein,   80    N.Y.2d    429,

435(1992). “When statements fall within one of these categories,

the law presumes that damages will result, and they need not be

alleged or proven.” Id. “The four established exceptions . . .

consist of statements (i) charging plaintiff with a serious crime;

(ii) that tend to injure another in his or her trade, business or

profession; (iii) that plaintiff has a loathsome disease; or (iv)

imputing unchastity to a woman.” Id.

                2. Plaintiff’s Defamation Claim Against O’Reilly

      Plaintiff’s allegations of special damages and defamation per

se   are   wholly    insufficient.5   Plaintiff     alleges    that    she    has


5 Confusingly, Plaintiff alleges special damages in addition to alleging
defamation per se.


                                      10
       Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 11 of 21



suffered damages to her reputation, severe emotional distress,

physical sickness, special damages, and loss of income as a “direct

and    proximate      result”     of      O’Reilly’s        allegedly     defamatory

statements. However, she neither explains how her losses flowed

from the alleged defamation nor alleges any facts establishing

what, if any, emotional and physical harms and reputational damage

she specifically suffered. She also does not allege the economic

or    pecuniary    value   of    her   alleged     damages.         Moreover,   simply

alleging that she suffered “special damages” with nothing more is

not sufficient to sustain her claim. Thus, her allegations of

damages fail to meet the requisite degree of specificity to sustain

her defamation claim.

       Plaintiff’s bare allegation of defamation per se is also

wholly    insufficient.     Plaintiff       only     alleges    that     the    alleged

defamatory        statements     portray       her     as      an     “extortionate,

politically-motivated           liar.”6     Portraying         Plaintiff        as   an

extortionate, politically-motivated liar does not fall into any of

the four exceptions.7 Her bare allegation of defamation per se thus




6 Portraying a plaintiff as an extortionate, politically-motivated liar could
injure certain plaintiffs in their trade, business, or profession. However,
here, Plaintiff does not even allege what her “trade, business or profession”
is. Thus, her allegations are insufficient even to imply that she was injured
in her trade, business or profession by O’Reilly’s alleged defamation.

7 Indeed, Plaintiff does not even attempt to allege to which of the four
exceptions the defamatory statements belong.


                                          11
      Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 12 of 21



does not establish which of the four exceptions, if any, the

allegedly defamatory statements could belong to.

     Accordingly,      O’Reilly’s     Motion    to   Dismiss    Plaintiff’s

defamation claim is GRANTED.



                3. Plaintiff’s    Defamation    Claims    Against   the   Fox
                   Defendants

     Plaintiff’s defamation claims against the Fox Defendants

suffer the same fatal flaw as Plaintiff’s defamation claim against

O’Reilly. Plaintiff neither fully and accurately alleges special

damages nor sufficiently alleges defamation per se.

     Moreover,    Plaintiff’s     defamation    claims   against    the   Fox

Defendants based on Statements 1-4 suffer serious, additional

flaws. First, Statement 1, is not defamatory because it does not

portray her as a “liar.” Statement 1 does not state that Fox or

Twenty-First Century denies the merits of the settled claims.8 Thus

Statement 1 cannot plausibly portray Plaintiff as a “liar” as she

alleges because it does not make any assertion about the truth of

her settled claim. It is therefore not “reasonably susceptible to

a defamatory connotation.” Chau, 771 F.3d at 127.




8 Statement 1 only states that O’Reilly, not the Fox Defendants, denied the
merits of the settled claims and has resolved those claims he considered his
personal responsibility.

                                     12
       Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 13 of 21



       Second, Plaintiff alleges that Statement 2 is defamatory

because O’Reilly’s press statement quoted therein defames her.

First, the article truthfully reports what O’Reilly, or his lawyer,

said in his press release. It cannot therefore be an untruthful,

defamatory statement. See Krzesaj, 2017 U.S. Dist. LEXIS 37543,

*39 (explaining that a defamatory statement is “a false statement

of     fact.”)   Second,    O’Reilly’s      quoted   press     release    cannot

plausibly be attributed to the Fox Defendants.9 Statement 2 clearly

quotes and thereby attributes O’Reilly’s statements only to him.

Indeed, Fox publicly parted ways with O’Reilly that same day.

Plaintiff also does not allege that Fox in any way participated

in,    helped    prepare,   or   otherwise     endorsed      O’Reilly’s    press

release. Thus, Statement 2 is not defamatory.

       Similarly, Statement 3 cannot plausibly be attributed to the

Fox Defendants. Plaintiff alleges that O’Reilly’s statements on

Sean Hannity’s radio show were “published” by Fox because the Fox

website linked to Sean Hannity’s website which in turn linked to

Sean    Hannity’s   radio   program,     one   episode    on   which     O’Reilly

allegedly defamed Plaintiff. She does not allege that Fox controls

the content of Sean Hannity’s website or radio program. She does



9 The First Amendment also protects “accurate and disinterested reporting” even
if the reporter has “serious doubts regarding their truth.” Edwards v. National
Audubon Soc., 556 F.2d 113, 120 (2d Cir. 1977). “What is newsworthy about such
[statements] is that they were made.” Id. Plaintiff does not allege that Fox’s
republication   of   O’Reilly’s   press  statement   was   not  “accurate   nor
disinterested.”

                                       13
        Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 14 of 21



not allege that Fox’s website streamed the allegedly defamatory

interview. She does not even allege that the Fox website linked to

that specific interview in which O’Reilly allegedly defamed her.

The nexus between O’Reilly’s statements on Sean Hannity’s radio

show and Fox is so attenuated that the statement cannot plausibly

be attributed to the Fox Defendants.

     Finally, Statement 4 does not defame Plaintiff because it is

not about her. Plaintiff does not dispute that Murdoch is referring

to claims against Roger Ailes, and not those against O’Reilly, in

these statements. Plaintiff’s only attempt to connect Statement 4

to her is to baldly allege that the claims against Roger Ailes are

similar to her settled claims against O’Reilly because Ailes and

O’Reilly were both, allegedly, harassers formerly in Fox’s employ.

She has therefore fallen remarkably short of showing Murdoch’s

statements are “of and concerning” her. See Small Bus. Bodyguard

Inc. v. House of Moxie, Inc., 230 F. Supp. 3d 290, 311 (S.D.N.Y.

2017)     (“A   plaintiff’s   burden   of   showing   that   the   allegedly

defamatory statement is of and concerning her is not a light one.”

(internal quotation marks and citation omitted)).

     Clearly, each statement that Plaintiff attributes to the Fox

Defendants cannot plausibly be defamatory. Accordingly, the Fox

Defendants’ Motion to Dismiss Plaintiff’s defamation claim is

GRANTED.


                                       14
     Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 15 of 21




       B. Plaintiff’s Breach of Contract Claims

               1. Applicable Law

     “Under New York state law, the elements of a breach of

contract   claim   are:   (1)   the    existence   of   a   contract;   (2)

performance of the contract by one party; (3) breach by the other

party; and (4) damages.” MBIA Ins. Corp. v. Royal Bank of Can.,

706 F. Supp. 2d 380, 396 (S.D.N.Y. 2009) (citing Terwilliger v.

Terwilliger, 206 F.3d 240, 245-46 (2d Cir. 2000)). “[P]laintiffs

asserting breach of contract claims must allege facts showing

damage caused by the alleged breach.” Northern Shipping Funds I,

L.L.C. v. Icon Capital Corp., No. 12 Civ. 3584, 2013 U.S. Dist.

LEXIS 55802, *25 (S.D.N.Y. April 12, 2013) (quoting Us Airways

Group v. British Airways Plc, 989 F. Supp. 482, 492 (S.D.N.Y.

1997)). “Moreover, a party seeking damages for breach of contract

. . . must demonstrate that the damages were caused by and are

directly traceable to the . . . breach.” Id. (internal quotation

marks and citation omitted.)

     Generally, “a party who is not a signatory to a contract

cannot be held liable for breaches of that contract,” MBIA Ins.

Corp., 706 F. Supp. 2d at 396 (collecting cases), unless he has

“thereafter assumed or been assigned the contract.” Impulse Mktg.

Group, Inc. v. Nat'l Small Bus. Alliance, Inc., No. 05-CV-7776,

2007 U.S. Dist. LEXIS 42725, *15 (S.D.N.Y. June 11, 2007) (applying

                                      15
        Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 16 of 21



New      York    law)        (citations          omitted).      Actions     such    as

“participat[ing]        in        the   negotiations      and    drafting     of   the

contract,” “acknowledging that [the non-signatory] was the actual

party     in    interest,”         “micro-managing       performance       under   the

contract,” and “making payments on behalf of the signatory” have

been considered by various courts in determining whether a non-

signatory assumed the contract. MBIA Ins. Corp., 706 F. Supp. 2d

at 398 (discussing various factors New York courts considered in

determining whether a non-signatory can be held liable for breach

of contract)(internal quotation marks and citations omitted).



                  2. Plaintiff’s          Breach    of   Contract    Claim    Against
                     O’Reilly

      Plaintiff has not alleged facts showing damage caused by

O’Reilly’s alleged breach of contract. Plaintiff repeats that she

suffered damages to her reputation, severe emotional distress,

physical sickness, and loss of income as a “direct and proximate

result” of O’Reilly’s alleged breach of contract. However, once

again, she fails to explain how her losses were caused by and are

directly traceable to the alleged breach of contract. She also

fails to allege any facts, beyond her bald allegations of damages,

establishing      what,      if    any,   emotional      and    physical   harms   and

reputational damage she specifically suffered.




                                            16
     Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 17 of 21



     It is also undisputed that O’Reilly is not a party to the

Agreement. In order for O’Reilly to be held liable for breaching

a contract he never signed, Plaintiff must allege that he assumed

or was assigned the contract. She alleges neither.

     Therefore, O’Reilly’s Motion to Dismiss Plaintiff’s breach of

contract claim is GRANTED.



               3. Plaintiff’s Breach of Contract Claim Against the
                  Fox Defendants

     Plaintiff’s    breach   of   contract   claims    against   the    Fox

Defendants suffer the same fatal flaw, that she does not factually

allege how her alleged losses were caused by and are directly

traceable to the Fox Defendants’ alleged breach of contract.

     Moreover, the Fox Defendants’ statements do not violate the

Non-Disparagement or Confidentiality Clauses of the Agreement.

     Under New York law, “a written agreement that is complete,

clear and unambiguous on its face must be [interpreted] according

to the plain meaning of its terms.” Cortes v. Twenty-First Century

Fox Am., Inc., 285 F. Supp. 3d 629, 637 (S.D.N.Y. 2018) (quoting

Law Debenture Trust Co. v. Maverick Tube Corp., 595 F.3d 458, 467

(2d Cir. 2010)). When a term is not defined in the contract, courts

have looked to other authorities like Black’s Law Dictionary as a

source of definition. (Id.)




                                   17
     Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 18 of 21



     In Cortes, the Court, applying New York law, interpreted an

almost-identical Non-Disparagement Clause to the one here where

“disparagement” was not defined in the Severance Agreement. 285 F.

Supp. 3d at 637. The Court, using Black’s Law Dictionary, defined

“disparage”   as   “[t]o    unjustly     discredit    or   detract     from    the

reputation of (another's property, product, or business)” and

“disparagement”      as   “[a]   false      and   injurious    statement      that

discredits or detracts from the reputation of another's property,

product, or business.” Id. Finally, the Court held that “at minimum

. . . a disparaging statement must be about, and clearly implicate,

the allegedly disparaged subject.” Id. (citation omitted).

     For   reasons    already    discussed,       Statements   2   &   3    cannot

plausibly be attributed to the Fox Defendants; thus                        the Fox

Defendants cannot violate the Confidentiality Clause or the Non-

Disparagement Clauses through statements they did not plausibly

make. For reasons also already discussed above, Statement 4 is not

plausibly about, nor does it implicate Plaintiff. Thus, it cannot

“defame” or “disparage” Plaintiff within the meaning of the Non-

Disparagement Clause nor can it disclose anything about her settled

claims within the meaning of the Confidentiality Clause.

     Finally, the remaining Statement 1 also does not plausibly

violate the Non-Disparagement or Confidentiality Clauses of the

Agreement. For reasons discussed above, Statement 1 does not

“defame” the Plaintiff. We conclude that it also cannot plausibly
                                       18
       Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 19 of 21



be disparaging. As discussed before, Statement 1 does not state

that Fox or Twenty-First Century denies the merits of the settled

claims. Indeed, it does not make any assertion at all about the

truth of her settled claim. Thus it does not plausibly “discredit”

Plaintiff or otherwise “detract from her reputation.” Therefore,

it does not violate the Non-Disparagement Clause of the Agreement.

Moreover,     Statement     1   does     not    disclose        “the    contents     of

[Plaintiff’s] Agreement or the facts or allegations that gave rise

to    [Plaintiff’s]     Agreement.”      Therefore       Statement      1     does   not

plausibly     violate     the    plain        language     of    the     Agreement’s

Confidentiality Clause.

       For   these   reasons,    Plaintiff’s       allegations         that    the   Fox

Defendants      plausibly       breached        the      Non-Disparagement           and

Confidentiality Clauses of the Agreement are wholly insufficient.

Accordingly, the Fox Defendants’ Motion to Dismiss Plaintiff’s

breach of contract claim is GRANTED.



IV.    Leave to Replead

       When a complaint has been dismissed, permission to amend it

"shall be freely given when justice so requires." Fed. R. Civ. P.

15(a). However, a court may dismiss without leave to amend when

amendment would be “futile,” or would not survive a motion to

dismiss. Hutchison v. Deutsche Bank Sec., Inc., 647 F.3d 479, 490-

91 (2d Cir. 2011). “Repeated failure to cure deficiencies by
                                         19
       Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 20 of 21



amendments previously allowed” is grounds for a district court to

deny leave to replead. Foman v. Davis, 371 U.S. 178 (1962) (noting

undue delay, bad faith, dilatory motive, undue prejudice, and

repeated failure to cure deficiencies by amendments previously

allowed     all   as   reasons   for    district   court    to     exercise   its

discretion to deny leave to replead).

       Plaintiff    does   not   move   formally   for     leave    to   replead.

Instead, she has moved to file a Third Amended Complaint. The Court

has reviewed the proposed Third Amended Complaint, (Mullin Decl.

Ex. M, ECF No. 119-13), and concludes that it does not cure the

deficiencies discussed in this Memorandum and Order. Accordingly,

Plaintiff’s Motion to File a Third Amended Complaint is DENIED.

       Plaintiff is GRANTED leave to replead her defamation and

breach of contract claims ONLY against Defendant O’Reilly. The

Court cautions Plaintiff not to replead if she cannot cure the

deficiencies described in this Memorandum and Order.                     Moreover,

Plaintiff’s claims against the Fox Defendants fall far short of

the facial plausibility required to survive a motion to dismiss.

See Twombly at 570. Thus, it is futile to give Plaintiff leave to

replead her claims against Fox and Twenty-First Century.



V.     Conclusion

For the reasons set forth above it is HEREBY ORDERED that:

     1.)   O’Reilly’s Motion to Dismiss Plaintiff’s SAC is GRANTED;
                                        20
     Case 1:17-cv-09483-DAB Document 128 Filed 03/05/19 Page 21 of 21



  2.)   The Fox Defendants’ Motion to Dismiss Plaintiff’s SAC is
        GRANTED;
  3.)   Plaintiff’s Motion to File a Third Amended Complaint is
        DENIED;
  4.)   Plaintiff may replead her defamation and breach of contract
        claims ONLY against Defendant O’Reilly within 45 days of
        this Order; and
  5.)   The Clerk of Court is directed to close docket numbers 100,
        103, and 111 in this case.


SO ORDERED.

Dated: New York, New York
       March 5, 2019




                                   21
